Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CHRISTOPHER AARON DILLARD,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00055-CR

Appeal from
 143rd District Court

of Ward County, Texas

(TC # 07-02-04823-CRW)



 

 

 




MEMORANDUM OPINION

            Christopher Aaron Dillard appeals from a judgment revoking community supervision.   We
affirm.
            On April 20, 2007, Appellant entered a negotiated plea of guilty to possession of less than
one gram of cocaine.  The trial court, in accordance with the plea bargain, assessed Appellant’s
punishment at imprisonment for two years in the state jail but suspended the sentence and placed
Appellant on community supervision for five years.  The State filed a motion to revoke alleging
multiple violations of the terms and conditions of community supervision.  Appellant entered a plea
of true to paragraphs two and three of the motion to revoke but he contested the remaining
allegations.  The trial court entered a finding of true as to paragraphs two, three, and six,  revoked
Appellant’s community supervision, and imposed the original sentence of imprisonment in the state
jail for two years.  
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  Appellant has not filed a brief.
            We have carefully reviewed the record and the brief of counsel, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment of the trial court is affirmed.


March 23, 2011                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)